HUBBART, Judge
(concurring).
I concur in the judgment and opinion of the court. I would add, however, with respect to our reversal of the order granting the motion to dismiss that the trial judge plainly agreed with our analysis here, stated so on the record, and apparently granted the subject motion, after earlier denying it, as an appellate accommodation to the parties so that both the Miranda and sworn motion issues could be taken up in a single state appeal. Our reversal of the order granting the defense motion to dismiss, then, only vindicates the trial court’s true evaluation of this issue.